
	

115 HR 5094 : Enhancing Suspicious Activity Reporting Initiative Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5094
		IN THE SENATE OF THE UNITED STATES
		June 26, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To direct the Secretary of Homeland Security to improve suspicious activity reporting to prevent
			 acts of terrorism, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enhancing Suspicious Activity Reporting Initiative Act. 2.Enhancing Department of Homeland Security suspicious activity reporting operations (a)Strategy requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with other appropriate Federal officials, shall develop a strategy to improve the operations and activities of the Department of Homeland Security related to training, outreach, and information sharing for suspicious activity reporting to prevent acts of terrorism.
 (b)Contents of strategyThe strategy required under subsection (a) shall include the following: (1)A description and examples of the types of information that would meet the definition of critical information for the purpose of suspicious activity reporting as well as information, including information associated with racial, religious or national origin, that would not meet the definition of critical information.
 (2)Training for appropriate personnel of State and major urban area fusion centers, emergency response providers, and, as appropriate, the private sector on—
 (A)methods for identifying, analyzing, and disseminating critical information, including the indicators of terrorism;
 (B)methods to protect privacy and civil liberties, including preventing racial, religious, or national origin discrimination; and
 (C)response protocols for submitting suspicious activity reports. (3)Methods to improve outreach to appropriate State and major urban area fusion centers, emergency response providers, and the private sector related to suspicious activity reporting to prevent acts of terrorism.
 (4)A plan to ensure that critical information is shared in a timely manner with State and major urban area fusion centers, emergency response providers, and the private sector, as appropriate, including nationwide trend analysis and other information related to terrorist threats.
 (5)Methods to measure the effectiveness of the activities conducted under the strategy with respect to improving the operations and activities of the Department related to training, outreach, and information sharing to prevent acts of terrorism that have been validated through peer-reviewed empirical studies to the extent practicable.
 (c)Working group recommendationsIn developing the strategy required under subsection (a) the Secretary shall take into consideration the recommendations of the working group established under section 3.
 (d)Congressional notificationNot less than 30 days before the release of the strategy required pursuant to subsection (a), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a notification of the release of the strategy and a copy of the strategy. Such notification shall include the recommendations provided by the working group established under section 3 and how such recommendations were incorporated into the strategy.
			3.Suspicious activity reporting working group
			(a)Establishment
 (1)In generalThe Secretary of Homeland Security shall establish a working group on suspicious activity reporting.
 (2)Department liaisonsThe Secretary shall appoint as liaisons to the working group— (A)the Chief Privacy Officer of the Department of Homeland Security;
 (B)the Officer for Civil Rights and Civil Liberties of the Department; and (C)such other officials of the Department as the Secretary determines appropriate.
 (b)ResponsibilitiesThe working group established under subsection (a) shall carry out the following responsibilities: (1)Provide advice to the Secretary regarding improvements to the operations and activities related to suspicious activity reporting to prevent acts of terrorism.
 (2)At the request of the Secretary, for purposes of section 2(c), develop recommendations to improve suspicious activity reporting to prevent acts of terrorism with respect to—
 (A)outreach to relevant stakeholders; (B)information sharing;
 (C)protecting personally identifiable information; (D)protecting the privacy, civil rights, and civil liberties of individuals who report suspicious activity and individuals who are the subjects of such reports;
 (E)preventing racial, religious, or national origin discrimination; (F)training for emergency response providers and the private sector; and
 (G)other matters, as determined by the Secretary. (c)Working group membershipNot later than 180 days after the date of the enactment of this Act, the Secretary shall seek the voluntary participation of not more than 20 individuals representing at least 12 diverse regions of the United States to serve as members of the working group. Members of the working group shall serve without pay. The Secretary shall seek to ensure that the working group includes members who are representatives from each of the following:
 (1)State and major urban area fusion centers. (2)State, local, tribal, and territorial law enforcement agencies.
 (3)Firefighters. (4)Emergency medical services.
 (5)Private sector security professionals. (6)Nongovernmental privacy and civil liberty organizations.
 (7)Any other group the Secretary determines appropriate. (d)Congressional briefingUpon request, the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a briefing on the operations and activities of the Department of Homeland Security related to training, outreach, and information sharing for suspicious activity reporting to prevent acts of terrorism, including copies of materials developed under this section.
 (e)TerminationThe working group under this section shall terminate on the date that is 2 years after the date of the enactment of this Act, except that the Secretary may extend such working group if the Secretary determines necessary.
 (f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this section.
			
	Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk
